Exhibit 10.1

STOCK PURCHASE AGREEMENT
 
THIS STOCK PURCHASE AGREEMENT (this "Agreement") is made effective the     day
of June 30, 2009 by and between 310 Holdings, Inc., a Nevada corporation, (the
"Company") and John Bordynuik, Inc., a Delaware corporation (the "Purchaser").


RECITALS
 
WHEREAS, the Purchaser desires to purchase certain shares of the Company's
Common Stock on the terms and conditions set forth herein; and
 
WHEREAS, the Company desires to issue and sell shares of the Common Stock to the
Purchaser on the terms and conditions set forth herein.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, and, other good and valuable consideration, the
parties hereto agree as follows:
 
1.
  
Authorization, Sale and Issuance of Shares

 
1.1           Authorization On the Closing (as defined in Section 2.1 below),
the Company shall authorize the issuance and shall issue 66,667 shares of Common
Stock (the “Shares”) par value $0.001 per share to the Purchaser at a purchase
price of Three Dollars ($3.00) per Share for an aggregate value of $200,000 (the
"Purchase Price").
 
1.2           Sale and Issuance of the Shares Subject to the terms and
conditions hereof the Company shall sell and Purchaser shall purchase the Shares
at the Closing, as defined below.
 

2. 
  
Closing

 
2.1           Closing: The closing of the purchase and sale of the Shares (the
"Closing") shall be held at the offices of the Purchaser on or before 5:00 P.M.
EST on June 30, 2009, or at such other time and place as the Company and the
Purchaser may agree in writing (the "Closing").
 
2.2           Payment: At the Closing, the Purchaser will deliver to the Company
a wire or certified check in the amount of $200,000.
 
2.3           Delivery: Subject to the terms of this Agreement, within five (5)
days of the Closing the Company will deliver to the Purchaser the certificates
representing the Shares to be purchased by the Purchaser from the Company.
 

3. 
  
 Representations and Warranties of the Company  The Company hereby represents
and warrants to the Purchaser as of the Closing date as follows:

 
1

--------------------------------------------------------------------------------


 
3.1           Organization and Standing: Articles and Bylaws The Company is and
will be a corporation duly organized, validly existing, and in good standing
under the laws of the State of Nevada and will have all requisite corporate
power and authority to carry on its business as proposed to be conducted.
 
3.2           Corporate Power The Company will have at the Closing, all
requisite corporate power to enter into this Agreement and to sell and issue the
Shares. This Agreement shall constitute a valid and binding obligation of the
Company enforceable in accordance with its respective terms, except as the same
may be limited by bankruptcy, insolvency, moratorium, and other laws of general
application affecting the enforcement of creditors' rights.
 
3.3           Capitalization The authorized capital stock of the Company is
70,000,000 shares of Common Stock, par value $0.001 per share, of which,
63,700,000 are issued and outstanding. All such issued and outstanding shares
have been duly authorized and validly issued, are fully paid and non-assessable.
 
3.4           Authorization
 
(a)           Corporate Action  All corporate action on the part of the Company
necessary for the authorization, execution and delivery of this Agreement, the
sale and issuance of the Shares and the performance of the Company's obligations
hereunder will be taken prior to the Closing. This Agreement constitutes a valid
and legally binding obligation of the Company, enforceable in accordance with
its terms.
 
(b)           Valid Issuance  The Shares, when issued in compliance with the
provisions of this Agreement will be duly authorized, validly issued, fully paid
and non-assessable, and will be free of any liens or encumbrances caused or
created by the Company; provided, however, that all such shares may be subject
to restrictions on transfer under state and federal securities laws as set forth
herein, and as may be required by future changes in such laws.
 
(c)           No Preemptive Rights Except as provided herein, no person
currently has or will have any right of first refusal or any preemptive rights
in connection with the issuance of the Shares, or any future issuance of
securities by the Company.
 
3.5           Compliance with Other Instruments The Company will not be in
violation of any term of the Company's Articles or Bylaws, nor will the
Company be in violation of or in default in any material respect under the terms
of any mortgage, indenture, contract, agreement, instrument, judgment, or
decree, the violation of which would have a material adverse effect on the
Company as a whole, and to the knowledge of the Company, is not in violation of
any order, statute, rule, or regulation applicable to the Company, the violation
of which would have a material adverse effect on the Company. The execution,
delivery and performance of and compliance with this Agreement and the issuance
and sale of the Shares will not (a) result in any such violation, or (b) be in
conflict with or constitute a default under any such term, or (c) result in the
creation of any mortgage, pledge, lien, encumbrance, or charge upon any of the
properties or assets of the Company pursuant to any such term.
 
2

--------------------------------------------------------------------------------


 
4.   Representations and Warranties of Purchaser and Restrictions on Transfer
Imposed by the Securities Act.
 
4.1           Representations and Warranties by the Purchaser The Purchaser
represents and warrants to the Company as follows:
 
(a)           Investment Intent  This Agreement is made with the Purchaser in
reliance upon the Purchaser's representations to the Company, evidenced by the
Purchaser's execution of this Agreement, that the Purchaser is acquiring the
Shares for investment for the Purchaser's own account, not as nominee or agent,
and not with a view to or for resale in connection with, any distribution or
public offering thereof within the meaning of the Securities Act and applicable
law. The Purchaser has the full right, power, and authority to enter into and
perform this Agreement.
 
(b)           Shares Not Registered  The Purchaser understands and acknowledges
that the offering of the Shares pursuant to this Agreement will not be
registered under the Securities Act on the grounds that the offering and sale of
securities contemplated by this Agreement are exempt from registration under the
Securities Act pursuant to Section 4(2) thereof and exempt from registration
pursuant to applicable state securities or blue sky laws, and that the Company's
reliance upon such exemptions is predicated upon such Purchaser's
representations set forth in this Agreement. The Purchaser acknowledges and
understands that the Shares must be held indefinitely unless the Shares are
subsequently registered under the Securities Act and qualified under state law
or unless an exemption from such registration and such qualification is
available.
 
(c)           No Transfer  Except as set forth in Section 4.4 hereunder, the
Purchaser covenants that in no event will the Purchaser dispose of any of the
Shares (other than in conjunction with an effective registration statement for
the Shares under the Securities Act in compliance with Rule 144 promulgated
under the Securities Act) unless and until (i) the Purchaser shall have notified
the Company of the proposed disposition and shall have furnished the Company
with a statement of the circumstances surrounding the proposed disposition, and
(ii) if reasonably requested by the Company, the Purchaser shall have furnished
the Company with an opinion of counsel satisfactory in form and substance to the
Company to the effect that (x) such disposition will not require registration
under the Securities Act, and (y) appropriate action necessary for compliance
with the Securities Act and any other applicable state, local, or foreign law
has been taken, and (iii) the Company has consented, which consent shall not be
unreasonably withheld.
 
(d)           Knowledge and Experience The Purchaser (i) has such knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of the Purchaser's prospective investment in the Shares; (ii)
has the ability to bear the economic risks of the Purchaser's prospective
investment; (iii) has been furnished with and had access to such information as
the Purchaser has considered necessary to make a determination as to the
purchase of the Shares together with such additional information as is necessary
to verify the accuracy of the information supplied; (iv) has had all questions
which have been asked by the Purchaser satisfactorily answered by the Company;
and (v) has not been offered the Shares by any form of advertisement, article,
notice, or other communication published in any newspaper, magazine, or similar
medium; or broadcast over television or radio; or any seminar or meeting whose
attendees have been invited by any such medium.
 
3

--------------------------------------------------------------------------------


 
(e)           Not organized to Purchase.  The Purchaser has not been organized
for the purpose of purchasing the Shares.
 
4.2           Legends Each certificate representing the Shares shall be endorsed
with the following legends:
 
(a)           Federal Legend. The securities represented by this certificate
have not been registered under the Securities Act of 1933, as amended (the
"Act") and are "restricted securities" as defined in rule 144 promulgated under
the Act. The securities may not be sold or offered for sale or otherwise
distributed except (i) in conjunction with an effective registration statement
for the shares under the Act, or (ii) pursuant to an opinion of counsel,
satisfactory to the company, that such registration or compliance is not
required as to said sale, offer, or distribution.
 
(b)           Other Legends. With respect to any other legends required by
applicable law, the Company need not register a transfer of legended Shares, and
may also instruct its transfer agent not to register the transfer of the Shares,
unless the conditions specified in such legend is satisfied.


4.3 Rule 144.  The Purchaser is aware of the adoption of Rule 144 by the SEC
promulgated under the Securities Act, which permits limited public resale of
securities acquired in a nonpublic offering, subject to the satisfaction of
certain conditions. The Purchaser understands that under Rule 144, the
conditions include, among other things: the availability of certain, current
public information about the issuer and the resale occurring not less than one
year after the party has purchased and paid for the securities to be sold.
 
5.   Conditions to Closing
 
5.1           Conditions to the Purchaser's Obligations The obligations of the
Purchaser to purchase the Shares at the Closing are subject to the fulfillment
to its satisfaction, on or prior to the Closing, of the following conditions,
any of which may be waived in accordance with the provisions of subsection 8.1
hereof:
 
(a) Representations and Warranties Correct: Performance of Obligations The
representations and warranties made by the Company in Section 3 hereof shall be
true and correct when made and at the Closing. The Company's business and assets
shall not have been adversely affected in any material way prior to the Closing.
The Company shall have performed in all material respects all obligations and
conditions herein required to be performed or observed by it on or prior to the
Closing.
 
 
4

--------------------------------------------------------------------------------


 
(b)           Consents and Waivers The Company shall have obtained in a timely
fashion any and all consents, permits, and waivers necessary or appropriate for
consummation of the transactions contemplated by this Agreement.
 
5.2           Conditions to Obligations of the Company The Company's obligation
to sell the Shares at the Closing is subject to the condition that the
representations and warranties made by the Purchaser in Section 4 hereof shall
be true and correct when made, and on the Closing.
 
6.   Affirmative Covenants of the Company The Company hereby covenants and
agrees as follows:
 
6.1           Financial Information The Company will furnish holders of the
Shares with annual audited financial statements together with such notes and
commentary by management as is usual and customary.
 
6.2           Conflicts of Interests The Company shall use its best efforts to
ensure that the Company's employees, during the term of their employment with
the Company, do not engage in activities that would result in a conflict of
interest with the Company. The Company's obligations hereunder include, but are
not limited to, requiring that the Company's employees devote their primary
productive time, ability, and attention, to the business of the Company
(provided, however, the Company's employees may engage in other business
activity if such activity does not materially interfere with their obligations
to the Company), requiring that the Company's employees enter into agreements
regarding proprietary information and confidentiality and preventing the
Company's employees from engaging or participating in any business that is in
competition with the business of the Company.
 
7.   Registration Rights
 
The Purchaser is not entitled to any registration rights under this Agreement or
associated with the purchase of the Shares. The purchase shall be subject to
such private restrictions on the transfer of the Shares as are designated from
time to time by the Company or its investment bankers or underwriters.
 
8.   Risk Factors
 
The securities offered hereby are speculative in nature and involve a high
degree of risk. They should be purchased only by persons who can afford to lose
their entire investment in the company, therefore, each prospective investor
should, prior to purchase, consider very carefully the following risk factors:
 
8.1           Arbitrary Determination of Stock Price The price of the Shares
have been determined arbitrarily by the Company. The price should not be
regarded as an indication of any future market price of the Company's stock and
has no relation to the value of the Company's stock.
 
5

--------------------------------------------------------------------------------


 
8.2           Dependence on Key Personnel The success of the Company is
dependent on the efforts and abilities of its current principal officers and
directors. If the Company were to lose the services of such officers, its
business could be materially and adversely affected.
 
8.3           Audited Financial Statements The Company has prepared or caused to
be prepared current audited financial statements through the year ending
December 31, 2004. The balance sheet and income statement included therein have
been prepared in accordance with generally accepted accounting principles.
 
8.4           Discretion in Application of Proceeds In order to accommodate
changing circumstances, the Company's management may allocate the proceeds of
this financing in accordance with its needs and operation. Subject to the
supervision of the Board of Directors, the Company's management will be given
discretion in the application of the proceeds.
 
8.5           Restrictions on Transfer The Shares may not be resold unless such
sale is registered or qualifies for an exemption from registration under the Act
and all applicable state securities laws. The Shares should be considered a
suitable investment only for investors whose financial position is such that
they will be able to hold the Shares for an indefinite period. Some state laws
may impose additional restrictions on transfer of the Shares.
 
 
For all of the reasons stated in the risk factors and others, including, without
limitation, those set forth herein, these shares involve a high degree of risk.
Any person considering an investment in the securities offered should be aware
of these factors. These securities should only be purchased by persons who can
afford a total loss of their investment in the company and have no immediate
need for a return of or on their investment.
 
9.   Miscellaneous
 
9.1           Governing Law This Agreement shall be governed in all respects by
the laws of the State of Delaware as such laws are applied to agreements between
residents entered into and to be performed entirely within the State of
Delaware.
 
9.2           Survival  The representations, warranties, covenants and
agreements made herein shall survive the Closing of the transactions
contemplated hereby, notwithstanding any investigation made by the Purchaser.
All statements as to factual matters contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant hereto or in
connection with the transactions contemplated hereby shall be deemed to be
representations and warranties by the Company hereunder as of the date of such
certificate or instrument.
 
9.3           Successors and Assigns Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.
 
9.4           Entire Agreement This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof and they
supersede, merge, and render void every other prior written and/or oral
understanding or agreement among or between the parties hereto.
 
6

--------------------------------------------------------------------------------


 
9.5           Notices, etc All notices and other communications required or
permitted hereunder shall be in writing and shall be delivered personally,
mailed by first class mail, postage prepaid, or delivered by courier or
overnight delivery, addressed (a) if to a Purchaser, at such Purchaser's address
set forth on the Schedule of Purchaser, or at such other address as such
Purchaser shall have furnished to the Company in writing, or (b) if to the
Company, at its address set forth at the beginning of this Agreement, or at such
other address as the Company shall have furnished to the Purchaser in writing.
Notices that are mailed shall be deemed received five (5) days after deposit in
the United States mail. Notices sent by courier or overnight delivery shall be
deemed received two (2) days after they have been so sent.
 
9.6           Severability In case any provision of this Agreement shall be
found by a court of law to be invalid, illegal, or unenforceable, the validity,
legality, and enforceability of the remaining provisions of this Agreement shall
not in any way be affected or impaired thereby.
 
9.7           Finder's Fees and Other Fees
 
(a)           The Company (i) represents and warrants that it has retained no
finder or broker in connection with the transactions contemplated by this
Agreement, and (ii) hereby agrees to indemnify and to hold Purchaser harmless
from and against any liability for commission or compensation in the nature of a
finder's fee to any broker or other person or firm (and the costs and expenses
of defending against such liability or asserted liability) for which the
Company, or any of its employees or representatives, is responsible.
 
(b)           The Purchaser (i) represents and warrants that the Purchaser has
retained no finder or broker in connection with the transactions contemplated by
this Agreement, and (ii) hereby agrees to indemnify and to hold the Company
harmless from and against any liability for any commission or compensation in
the nature of a finder's fee to any broker or other person or firm (and the
costs and expenses of defending against such liability or asserted liability)
for which such Purchaser is responsible.
 
9.8           Expenses The Company and the Purchaser shall each bear their own
expenses and legal fees in connection with the consummation of this transaction.
 
9.9           Titles and Subtitles The titles of the sections and subsections of
this Agreement are for convenience of reference and are not to be considered in
construing this Agreement.
 
9.10           Counterparts This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
7

--------------------------------------------------------------------------------


 
9.11           Delays or Omissions No delay or omission to exercise any right,
power, or remedy accruing to the Company or to any holder of any securities
issued or to be issued hereunder shall impair any such right, power, or remedy
of the Company or such holder, nor shall it be construed to be a waiver of any
breach or default under this Agreement, or an acquiescence therein, or of or in
any similar breach or default thereafter occurring; nor shall any failure to
exercise any right, power, or remedy or any waiver of any single breach or a
waiver of any other right, power, or remedy or breach or default theretofore or
thereafter occurring. All remedies, either under this Agreement, or by law or
otherwise afforded to the Company or any holder, shall be cumulative and not
alternative.
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement this the
30th day of June, 2009.


COMPANY:                                                                                                                  PURCHASER:


310 HOLDINGS,
INC.                                                                                                JOHN
BORDYNUIK, INC.
A NEVADA
CORPORATION                                                                                  A
DELAWARE CORPORATION
____________________________                                                                       ________________________
John
Bordynuik                                                                                                          John
Bordynuik
President                                                                                                                      President


8